[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                             FILED
                    FOR THE ELEVENTH CIRCUIT COURT OF APPEALS
                                             U.S.
                     ________________________ ELEVENTH CIRCUIT
                                                             July 14, 2005
                            No. 04-14337                  THOMAS K. KAHN
                                                               CLERK
                        Non-Argument Calendar
                      ________________________

                   Agency Docket No. A97-670-212

LIFANG LIN,

                                                    Petitioner,

     versus

U.S. ATTORNEY GENERAL,

                                                    Respondent.

                    __________________________

                   Petition for Review of a Decision of
                    the Board of Immigration Appeals
                      _________________________

                             (July 14, 2005)

Before ANDERSON, BIRCH and BARKETT, Circuit Judges.

PER CURIAM:
      Through counsel, Lifang Lin petitions for review of the Board of

Immigration Appeals’s (BIA) final order affirming the Immigration Judge’s (IJ)

decision denying her asylum, withholding of removal under the Immigration and

Nationality Act (INA), and relief under the United Nations Convention Against

Torture and Other Cruel, Inhuman, or Degrading Treatment or Punishment (CAT).

      On appeal, Lin argues that we should not defer to the IJ’s adverse credibility

determination, which was the basis of the IJ’s determination that Lin was not

eligible for asylum, because it “was based on inferences and presumptions not

reasonably grounded in the record.” Lin claims that she should be granted asylum

because she fears persecution based on her religion, Falun Gong. She contends

that the IJ based the adverse credibility determination solely on the inconsistencies

that existed in her testimony, her airport statement, and her credible fear interview.

      We review the IJ’s decision in this case, not the BIA’s, because the BIA

affirmed the IJ’s decision without an opinion, thereby making the IJ’s decision the

final agency determination. See Mendoza v. U.S. Attorney. Gen., 327 F.3d 1283,

1284 n.1 (11th Cir. 2003). An IJ’s adverse credibility determination alone may be

sufficient to support the denial of an asylum application. D-Muhumed v. U.S.

Atty. Gen., 388 F.3d 814, 819 (11th Cir. 2004).




                                          2
       It is the duty of the fact finder to determine credibility, and we may not

substitute our judgment for that of the IJ with respect to credibility findings.

Vasquez-Mondragon v. INS, 560 F.2d 1225, 1226 (5th Cir. 1977). An adverse

credibility determination must be upheld unless “any reasonable adjudicator would

be compelled to conclude to the contrary.” Gao v. Ashcroft, 299 F.3d 266, 272

(3rd Cir. 2002) (quoting 8 U.S.C. § 1252(b)(4)(B)). Once an adverse credibility

finding is made, the applicant bears the burden of showing that the IJ’s credibility

decision was not supported by specific, cogent reasons or was not based on

substantial evidence. Forgue v. U.S. Attorney General, 401 F.3d 1282, 1287 (11th

Cir. 2005).

      We readily conclude that the IJ’s credibility decision in this case was

supported by specific, cogent reasons and was based on substantial evidence. The

IJ noted several serious inconsistencies in Lin’s various statements. The IJ stated

that Lin had “submitted no evidence that she is a Falun Gong other than her own

testimony and a statement from her parents in China.” The IJ further noted that

Lin’s story warranted skepticism because she claimed she was Falun Gong for less

than a month, could not adequately explain what Falun Gong was, and was not




                                           3
really detailed as to what she did to practice Falun Gong. We find that these

reasons provide substantial evidence for the IJ”s credibility determination.1

       Upon review of the record on appeal and upon consideration of the parties’

briefs, we discern no reversible error.

       PETITION DENIED.




       1
               We decline to address Lin’s challenge to the IJ’s alternative finding that the
mistreatment that she suffered did not rise to the level of persecution because we find that substantial
evidence supports the IJ’s credibility determination. We find Lin’s other challenge, that the IJ denied
her due process rights, to be wholly without merit.

                                                   4